Order entered April 24, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01480-CV

        ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY, Appellant

                                                  V.

                              CHACON AUTOS LTD., Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-03130-D

                                           ORDER
       Before the Court is appellant’s April 23, 2019 opposed third motion for an extension of

time to file a brief or, alternatively, motion to abate. We GRANT the motion to the extent

appellant shall file its brief on or before May 8, 2019. We caution appellant that further

extension requests will be strongly disfavored.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE